Citation Nr: 0510654	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  01-01 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for schizophrenia and 
depression.

2.  Entitlement to service connection for Alzheimer's 
dementia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




REMAND

The appellant is a veteran who served on active duty from May 
1977 to September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The records show the veteran 
failed to appear, without indication of cause, for a 
scheduled personal hearing in August 2004.  Therefore, his 
request for a personal hearing must be considered as having 
been withdrawn.  See 38 C.F.R. § 20.702 (2004).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  A 
review of the record shows the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claims and of which parties were expected to provide such 
evidence by correspondence dated in April 2001 and January 
2003.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  A medical examination or medical opinion 
is deemed to be necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability and indicates the claimed 
disability or symptoms may be associated with an event, 
injury, or disease during active service.  See 38 C.F.R. 
§ 3.159.  

In this case, the evidence of record includes an October 2002 
VA medical report noting the veteran claimed he had been 
sexually assaulted during active service and providing 
diagnoses of depressive disorder, paranoid schizophrenia, and 
rule out post-traumatic stress disorder (PTSD).  The evidence 
of record also includes a statement from the veteran's aunt 
indicating that she noticed changes in his behavior after 
service.  In light of the absence of diagnostic consistency 
and based upon the evidence of record, the Board finds an 
opinion from a mental health professional as to whether the 
record indicates that a personal assault occurred is required 
in this case.

VA regulations provide that service connection for PTSD 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2003).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the DSM-IV as the governing 
criteria for diagnosing PTSD.  

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) and noted that the major effect was that the criteria 
changed from an objective "would evoke ... in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard requiring 
exposure to a traumatic event and response involving intense 
fear, helplessness, or horror.  The sufficiency of a stressor 
is a clinical determination for an examining mental health 
professional.

Accordingly, this matter is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following:

1.  The RO should request the veteran 
provide additional information as to the 
claimed in-service personal trauma and 
notify him that he may provide evidence 
from alternative sources to corroborate 
this stressor incident.

2.  The veteran should be scheduled for 
an examination by an appropriate 
specialist for an opinion as to whether 
there is at least a 50 percent 
probability or greater that he has a 
psychiatric disorder (under DSM-IV 
criteria) that began during his military 
service or is related to any event of 
such service.  The examiner should also 
address whether a psychosis was manifest 
within the first post-service year.  An 
interpretation of any evidence 
documenting behavior changes in 
relationship to the medical diagnosis 
should be provided.  The claims folder 
must be available to, and reviewed by, 
the examiner.  Additional tests or 
studies should be performed as necessary 
for an adequate opinion.  The examiner 
must reconcile any opinions given with 
the other evidence of record and provide 
a complete rationale.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The RO must consider all 
applicable laws and regulations.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


